Title: From George Washington to Bartholomew Dandridge, Jr., 3 April 1797
From: Washington, George
To: Dandridge, Bartholomew Jr.



Dear Sir,
Mount Vernon [3 April 1797]

Mr Lear informs me the President has declined, finally, to take any part of the furniture in the Green drawing room—and that you will be requested to have the lustre in the middle of it packed up & sent round to this place.
If the latter should not have taken place before this letter reaches your hands, let it be sent to Mrs Morris, who I beg will receive it as a present; and to whom I will write so soon as you inform me of its having happened, assigning the reason why it was not done before. Let me know the results of this direction as soon as you can.
I wish you a pleasant Passage in which your aunt joins, and the full fruition of all your reasonable and proper wishes; being your sincere friend and affectionate servt

Go: Washington

